Title: To Thomas Jefferson from William Barton, 24 February 1792
From: Barton, William
To: Jefferson, Thomas


          [Philadelphia], 24 Feb. 1792. Enclosing a transcript in Currie v. Griffin. For the April term of court, a writ of scire facias must now be issued against the garnishees, which, if TJ will direct Remsen to pay him 1 3/6;, he will obtain from the prothonotary and see that it is served in time. Immediately after the court convenes, interrogatories may be filed, and at the September term the case will be concluded.
        